Title: From Benjamin Franklin to John Ross, 19 March 1780
From: Franklin, Benjamin
To: Ross, John


Dear Sir,
Passy, March 19. 1780.
I received yours (without Date) in which you mention a Desire that the alliance could come off Nourmautier to take in the Cloth. I have written to Captain Jones to do it if practicable. Perhaps the Mary fearon or Govr. Livingston or both may be taken up for the Publick service. I shall know to morrow, and if so shall write to you to ship the other Things in those Vessels. The Money is impossible. I am with much Esteem, Dear sir, &c.
Mr. Ross.
